Danfoeth, J.
The questions involved in this case grow out of an account presented by the appellee, in the probate court, in which he claims a certain amount alleged to have been expended for the support of his testator’s widow. The case has once been before the law court and is reported in 60 Maine, 411. It was *357then held that he was entitled to render such an account, and upon subsequent proéeedings an auditor was appointed to ascertain and report the amount to be allowed.
That report and objections in writing to its acceptance have been filed. These objections present the only questions now before the court.
The first objection is, that the auditor has allowed more than was claimed in the original account. The truth of this is denied, and whether true or not depends upon the validity of several propositions contended for by counsel. The original account, as filed, is in the aggregate larger than the amount allowed. But that account is made up largely, of interest, portions of which have already been held not allowable and are therefore to be stricken from the account, and can no longer be considered a part of it. Nor, under any circumstances, can we hold the interest to be a part of the debt; it is rather an incident to it. It certainly is no part of the expense of supporting the widow and must be left out in considexnng the question now before us.
Again it is contended that the auditor reduced the account by the allowance of payments which were unauthorized by the reasons of appeal, and but for this reduction the account would still in the aggregate be lai-ger than the amount reported. It is txme that the auditor disallowed all the account prior to a certain date, and on the ground that up to that time it had been paid and settled by the parties. This was fully authorized by the sixth reason of appeal and by the directions of the court as to the manner in which'the account is to be made xxp, as appears by the report of the case in 60 Maine, on page 424.
Besides, this disallowance l’educes the report and the account in the same proportion and can therefore have no bearing upon this question.
It is fuxfiher claimed that a new and amended account, one made up in accordance with the decision of the law court, was presented to the auditor and acted upon by him without objection. That such an account was made up and acted upon may be true. *358But it nowhere appears in the case that it was done by the authority of any court; nor does it appear that it was acted upon without objection,’but the contrary; for the auditor’s report shows that exception was taken to his allowance of a larger amount “than that charged in the original account.” It would undoubtedly be competent for the court at the proper time and place, and upon proper terms, on motion being made therefor, to allow such amendments as may be necessary to correct mistakes and supply omissions ; but until such an amendment is made, we must take it as originally filed. It may be true that the new one was made in accordance with the decision of the court and so was the original one, except the interest, and the court did not and had no occasion to consider whether a new account should be filed, or the old one amended. The instructions given as to the manner of making up the account, related to the items of the old one which were to be allowed, and to that alone.
It may be proper to remark that we do not deem it material that the auditor divided the. time covered into periods shorter than those in the original account. As originally rendered, the account, aside from the interest, consisted substantially of one item, a claim for the support of the testator’s widow. For different periods, different prices are charged. In the auditor’s report the periods are made shorter, and in one instance a sum less than that charged is allowed, while in others the sum allowed is greater than that charged. It is very obvious that for a long period a certain sum per week might properly be allowed, which might be too large for a portion of that period and too small for another portion.
The real question then, is, whether the auditor has, in the aggregate, allowed for the widow’s support during the time coverdd by the executor’s claim, more than is charged in the original account. He so reports, and on examination, in the light of the principles already discussed, we so find.
This we deem inadmissible. The account filed is in the nature of a declaration in a writ. It is a statement of the claim set up and the grounds upon which it rests. The opposing party has no*359tice of that claim and nothing beyond. In any proceeding at law or in equity, it would be somewhat of a novelty to allow a party to set up one claim and prove another, especially a larger one. He may indeed, in some instances, prove a smaller. But this is allowable only when the larger includes the smaller, and upon that ground. But the larger can never be included in the smaller. Stephen, in his work on Pleading, page 300, says “that a verdict cannot in general be obtained for a larger quantity or value than is alleged.” Sedgwick on Damages, page 681, lays down the same rule saying: “it is adhered to with severity.”
Upon this point, therefore, the exceptions must be sustained, and the report recommitted unless the excess in the amount allowed be remitted.
The other objection relied upon we think has no legal foundation. It alleges, and the auditor finds, that Mrs. Kent, one of the obligors in the bond given for the support of the widow, has paid more than her share toward such support, which excess is not deducted from the executor’s claim in this case. The bond referred to is a several one holding each signer responsible for his share of the expense incurred for the widow’s support. It was so held in the former decision of this case. Tire payments are to be credited to such of the legatees as make them for the purpose of “relieving his or her share of the estate.” Accordingly, the auditor finds that the amount paid by Mrs. Kent was paid on her own share, and not for the benefit of this contestant. If, therefore, she has overpaid it is a matter to be settled between her and the executor, and not one which either of the other parties can legally inquire into. Exceptions sustained.
Appleton, C. J., Walton, Dickerson and Barrows, JJ., concurred.